DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determining, by the terminal device, the frequency domain position of the CORESET of the       RMSI according to a first offset, the second offset, and a frequency domain position of the first    type of SSB” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method for wireless communication, applied in an unlicensed spectrum, comprising: detecting, by a terminal device, a first type of Synchronous Signal Block (SSB) at a frequency on an asynchronous raster; and determining, by the terminal device, a frequency domain position of a Control Resource Set (CORESET) of Remaining Minimum 
2.	Regarding claim 11 –  A terminal device, applied in an unlicensed spectrum, comprising: a processor and a transceiver, wherein the processor is configured to detect a first type of Synchronous Signal Block (SSB) at a frequency on an asynchronous raster, and the processor is further configured to determine a frequency domain position of a Control Resource Set (CORESET) of Remaining Minimum System Information (RMSJ) associated with the first type of SSB based on the first type of SSB, 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 3-5, 7-11, 13-15, and 17-20 are allowable over the prior art of record.

Conclusion

Claims 1, 3-5, 7-11, 13-15, and 17-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2021/0235420 A1) discloses method for performing sidelink communication and device therefor.
Kim et al. (US 2021/0203453 A1) discloses sidelink HARQ feedback transmission method and device therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
1 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465